Citation Nr: 0317520	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-17 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to June 1987.  
His DD Form 214 reflects that he also had one year and 15 
days of prior active service, the dates of which are 
unverified.  This appeal ensued from a June 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that the veteran was scheduled for a travel 
Board hearing in Waco, Texas, in May 2003.  He was notified 
of the hearing by a letter sent to his address of record, and 
that letter was not returned as undeliverable.  The appellant 
did not appear for the hearing, has not provided VA with a 
different address, and has not requested that the hearing be 
rescheduled.  Accordingly, his request for such a hearing is 
considered abandoned.


FINDINGS OF FACT

1.  The veteran had active service from May 1981 to June 
1987; prior to that, he had one year and 15 days of active 
service, the dates of which are unverified; he was also a 
cadet at the United States Military Academy (USMA) from July 
1977 to May 1981, and he received his commission as an 
officer upon graduation from the USMA.  

2.  Department of Defense (DOD) Data Record shows that the 
veteran was separated for the convenience of the government; 
his DD Form 214 lists miscellaneous reasons (unqualified 
resignation) as the narrative reason for separation.  

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of continuous active duty after June 30, 1985, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. § 3011 
(West 2002); 38 C.F.R. § 21.7042 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law in November 2000.  The VCAA, 
among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from May 1981 to June 1987, combined with his 
unverified service in boot camp in June 1976, his attendance 
at the United States Military Academy (USMA) from July 1977 
to May 1981 (the last two years of which he contends 
satisfied a reserve duty obligation) and attendance at the 
USMA prep school from July 1976 to July 1977, as well as his 
current assignment in the inactive ready reserves.  The Board 
notes the veteran's argument, but points out, initially, that 
service as a cadet at one of the service academies does not 
qualify as active duty service.  38 C.F.R. § 
21.7020(b)(1)(ii)(B).  

While the veteran's appeal was pending, the laws governing 
eligibility for Chapter 30 educational assistance benefits 
were changed as part of the Veterans Benefits and Health Care 
Improvement Act of 2000 (hereafter "the Act"), Pub. L. No. 
106-419, § 103, 114 Stat. 1822 (2000) (codified as amended at 
38 U.S.C. §§ 3011, 3012, 3018C (West 2002)).  Moreover, the 
same month, VA issued regulations to restate correctly 
statutory provisions of the Act, which are codified as 
amended at 38 C.F.R. §§ 21.7040, et. seq.  Generally, where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Although the Act repeals the requirement for an 
initial obligated period of active duty as a condition of 
Chapter 30 eligibility, it does not substantively alter the 
service requirements pertinent to the veteran's claim in this 
case, as his service fails to meet the applicable statutory 
criteria under both the old and the new versions of the 
statute.  Under these circumstances, the Board's decision to 
proceed in adjudicating the veteran's claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

There are multiple statutory and regulatory provisions 
pursuant to which the veteran may establish eligibility for 
educational assistance under Chapter 30.  First, the 
provisions of 38 U.S.C.A. § 3011(c)(2) indicate that an 
individual who after December 31, 1976, receives a commission 
as an officer in the Armed Forces upon graduation from a U.S. 
service academy, including the USMA, is not eligible for 
educational assistance under this section.  38 U.S.C.A. § 
3011(c)(2) (West 2002); 38 C.F.R. § 21.7042(f)(2) (2002).  
The Department of Defense Data Record dated in May 1999 
reflects that the source of the veteran's commission was a 
service academy.  The veteran has indicated that he graduated 
from the USMA in May 1981 at which time he received his 
commission.  All data shows he received his commission upon 
graduation from the USMA in 1981.  

Therefore, since the veteran received a commission as a 
result of his USMA education upon completion of his 
education, and that commission was awarded after December 31, 
1976, he is barred by 38 U.S.C.A. § 3011(c)(2) from receiving 
educational assistance under Chapter 30 unless he met the 
requirements for such assistance before he received his 
commission.  The requirements that must be met are set forth 
at 38 C.F.R. § 21.7042(a), (b), and (c).  See 38 C.F.R. 
§ 21.7042(f)(4).

The veteran's service before receiving his commission 
consisted of unverified service in boot camp in June 1976, 
his attendance at the United States Military Academy (USMA) 
from July 1977 to May 1981 (the last two years of which he 
contends satisfied a reserve duty obligation) and attendance 
at the USMA prep school from July 1976 to July 1977.  The 
Board reiterates that service as a cadet at one of the 
service academies does not qualify as active duty service.  
38 C.F.R. § 21.7020(b)(1)(ii)(B).  

For eligibility based solely on active duty service, prior to 
the recent changes in law, the service eligibility 
requirements for Chapter 30 educational assistance specified 
that, after June 30, 1985, an individual must either serve 
for at least three years of continuous active duty in the 
Armed Forces, in the event that the individual's initial 
obligated period of active duty is for at least three years, 
or have served at least two years of continuous active duty 
in the case of an individual whose initial period of active 
duty is less than three years, or must have been discharged 
following a shorter period of active service under one of 
several sets of prescribed circumstances.  These special 
circumstances require that an individual who did not have 
sufficient qualifying active duty service be discharged or 
released from active duty (1) for a service-connected 
disability; (2) for a medical condition preexisting service 
and determined not to be service connected; (3) for hardship; 
(4) for the convenience of the Government in the case of an 
individual who completed not less than 20 months of 
continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011 as in effect prior to November 1, 2000.

According to the new Act, 38 U.S.C.A. § 3011 is amended so 
that after June 30, 1985, an individual must serve an 
obligated period of active duty of at least two years of 
continuous active duty in the Armed Forces unless separated 
for one of the enumerated reasons.  Further, individuals who 
were discharged for the convenience of the Government still 
have to serve 20 months, if they had a two-year obligation, 
or 30 months, if they had an obligation of three years or 
more, but with the change in law, that time can be from a 
later period of service.  See 38 U.S.C.A. § 3011 as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000).  However, 
these statutory changes are of no benefit to the veteran in 
this case as he fails to meet the service requirements under 
both sets of criteria. 

Before receiving his commission, the veteran did not qualify 
for Chapter 30 educational benefits based solely on active 
duty.  That is, the service in question did not occur after 
June 1985, and, at most, the veteran had slightly more than 
one year of active service.

The criteria set forth at 38 C.F.R. § 21.7042(b) and (c) also 
do not apply to the veteran as before receiving his 
commission, the period of service occurred prior to 1985, and 
none of the other criteria are met.

Nonetheless, a veteran may establish eligibility by showing, 
in part, that, as of December 31, 1989, he was eligible for 
Chapter 34 educational benefits.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 2002); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2002).  In 
this case, the veteran was discharged from his verified 
period of active service in June 1987.  His DOD data record, 
printed in May 1999, reflects that he had no Chapter 34 
service.  It also indicates that he was ineligible with 
regard to Chapter 32 benefits.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 2002).  His DD 214 shows that he had one year and 15 
days of service prior to entering active service in May 1981.  
38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. § 21.7042 provide 
that veterans with remaining Chapter 34 eligibility as of 
December 31, 1989, may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  The 
individual must have been on active duty at any time from 
October 19, 1984, and July 1, 1985, without a break in 
service, and have served at least three years of continuous 
service after June 30, 1985, or after June 30, 1985, have 
been discharged or released from active duty because of a 
service-connected disability or a preexisting medical 
condition not characterized as a disability; for hardship; 
for convenience of the Government after completing not less 
than 30 months of continuous active duty after June 30, 1985; 
or have been separated involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.  
See 38 U.S.C.A. § 3011(a)(1)(B).  

As to the active duty period for one year and 15 days prior 
to May 1981, the veteran does not qualify for benefits under 
38 U.S.C.A. § 3011(a)(1)(B) based on this service.  He was 
also on active duty from October 19, 1984, through July 1, 
1985, but he did not serve for three years of continuous 
service after June 30, 1985.  He was separated from service 
June 30, 1987.  Thus he served only approximately 24 months 
of continuous active service after June 30, 1985.  However, 
he was not released from active service because of a service-
connected disability or a preexisting medical condition not 
characterized as a disability; for hardship; for convenience 
of the Government after completing not less than 30 months of 
continuous active duty after June 30, 1985.  He was not 
separated involuntarily for convenience of the Government as 
a result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  The record shows that 
the veteran was separated for the convenience of the 
government; his DD Form 214 lists miscellaneous reasons 
(unqualified resignation) as the narrative reason for 
separation.

Even if the record were to show the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989, the veteran 
would not be eligible for Chapter 30 educational benefits.  
38 U.S.C.A. § 3011(C) provides that an individual who as of 
December 31, 1989, was eligible for educational assistance 
benefits under chapter 34 and was not on active duty on 
October 19, 1984, reenlists or reenters on a period of active 
duty on or after October 19, 1984; and on July 1, 1985, 
serves either at least three years of continuous active duty 
or is discharged or released from active duty because of a 
service-connected disability or a preexisting medical 
condition not characterized as a disability, for hardship, 
for convenience of the Government after completing not less 
than 30 months of continuous active duty after June 30, 1985, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct could be eligible for 
Chapter 30 benefits.  38 U.S.C.A. § 3011 (C).  

The record reflects that the veteran was on active duty in 
October 1984 and had been on active duty since 1981.  The 
record does not show and he does not contend that he was 
released from active duty because of a service-connected 
disability or a preexisting medical condition not 
characterized as a disability, for hardship, for convenience 
of the Government after completing not less than 30 months of 
continuous active duty after June 30, 1985, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  The record shows that the veteran was 
separated for the convenience of the government; his DD Form 
214 lists miscellaneous reasons (unqualified resignation) as 
the narrative reason for separation.

An individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 2002) and 38 C.F.R. § 
21.7045 (2002), provided certain criteria are met.  Again, 
however, the veteran does not meet these criteria as he 
separated voluntarily and there is no indication in the 
record that this was pursuant to voluntary separation 
incentives.

The Board acknowledges the veteran's arguments regarding the 
quality of his service both on active duty and in the 
reserves, and the fact that he almost had sufficient length 
of active service to qualify for Chapter 30 benefits.  
However, the legal criteria governing basic eligibility 
requirements for Chapter 30 educational assistance benefits 
are clear and specific, and the Board is bound by them.

Based on the foregoing, the Board finds that the veteran has 
failed to establish that he is eligible for such benefits.  
As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The Board having determined that the appellant does not meet 
the basic eligibility requirements for educational assistance 
benefits under Chapter 30, Title 38, United States Code, the 
appeal is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


